Honorable Ralph R. Wolf
Executive Director
Texas State Bullding Commission
Austin, Texas                  Opinion No. wW-108
                              Re: Whether or not the
                                  State~Building
                                  Commission legally
                                  may obligate the State
                                  Building Fund to the
                                  extent and for the pur-
                                  poses set forth in Con-
                                  current Resolution
Dear Mr. Wolf:                    No. 55.
         You have requested our opinion on the following
question:
              "Whether the State Building Com-
         mission legally may obligate the State
         Building Fund to the extent and for the
         purposes set forth in Concurrent Reso-
         lution No. 55."
          House Concurrent Resolution No. 55 is a resolu-
tion adopted by the House of Representatives with the
Senate concurrin&directing the Building Commission to
 proceed immediately to completion of the air-conditioning
of the House of Representatives with air-cooled, electric-
al, self-contained package air-conditioning units. and co
 install immediately the necessary electrical wiring to
'complete the air-conditioning of the House of Representa-
tives, the Chief Clerk's office, the Appropriation Room,
and other committee and stenographic rooms adjacent to the
House of Representatives and located on the first and
third floors.
         The purposes for which the expenditure of the
State Building F'undmay be expended is governed by the pro-
visions of subdivision c of Section 51-b of Article III of
the Constitution of Texas which provides:
Honorable Ralph R. Wolf,   Page 2         ww-1.08


              'Under such terms and conditions as
         are now or may be hereafter provided by
         law, the Commission may acquire necessary
         real and personal property, salvage and
         dispose of property unsuitable for State
         purposes, modernize, remodel, build and
         equip buildings for State purposes, and
         negotiate and make contracts necessary to
         carry out and effectuate the purposes
         herein mentioned."
         Pursuant to the provisions of Section 51-b of Art-
icle III of the Constitution of~Texas the Legislature en-
acted Article 678m,~vernon's Civil Statutes. Section 9a
of Article 678m provides:
              "The first major modernizing and
         remodeling program to be undertaken under
         the provisions of this Act shall be the air
         conditioning of the halls, offices and comm-
         ittee rooms of the House of Representatives
         and the Senate in the Capitol Building; and
         to carry out this program of remodeling and
         modernization the sum of Five Hundred
         Thousand ($500,000.00) Dollars or so much
         thereof as may be necessary is hereby appro-
         priated out of the State Building Fund. It
         is the intention of the Legislature that this
         air conditioning program for the House and
         Senate shall be the first undertaken and
         completed, so that such facilities may be
         ready for legislative use at the opening of
         the 55th Regulzr Session, beginning in
         January, 1957.
         Since the Legislature has appropriated Five Hun-
dred Thousand ($500,000.00) Dollars for the air condition-
ing of the halls, offices and committee rooms of the House
of Representatives and the Senate in the Capitol Building
and since this appropriation is within the purposes for
which the State Building Fund may be expended pursuant to
the provisions of Section 51-b of Article III of the
Constitution of Texas, you are advised that the State
Building Commission may legally obligate State Building
Fund for the purposes set forth in Concurrent Resolution
No. 55 of the 55th Legislature.
-   -     -   -




        Honorable Ralph R. Wolf,      Page 3         ~~-108


                                 SUMMARY
                    The State Building Commission may
                    legally obligate the State Building
                    Fund to air condition the House~of
                    Representatives with air-cooled,
                    electrical, self-contained package
                    air conditioning units, and to in-
                    stall immediately the necessary
                    electrical wiring to complete the
                    air conditioning of the House of
                    Representatives, the Chief Clerk's
                    office, the Appropriation Room, and
                    other committee and stenographic
                    rooms adjacent to the House of Repre-
                    sentatives and located on the first
                    and third floors.

                                               Yours very truly,

                                               WILL WILSON
                                               Attorney General of Texas




        JR:am:zt
        APPROVED:
        OPINION COMMITTEE:
        H. Grady Chandler, Chairman
        J. C. Davis, Jr.
        John Ross Lennan
        William E. Allen
        REVIEWED FOR THE ATTORNEY GENERAL
        BY:
        Geo . P. Blackburn